Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art has failed to disclose or reasonably suggest: A diabetes management system, comprising: a handheld medical device that includes:
a port configured to receive a test strip, the test strip having a reaction site for receiving a sample of fluid from a patient;
a measurement module cooperatively operable with a test strip inserted in the port and configured to measure glucose in a sample of fluid on the test strip; a wireless transceiver; and
a communication module interfaced with the measurement module and cooperatively operable with the wireless transceiver, the communication module is configured to determine whether the handheld medical device is paired over a wireless communication link with a mobile computing device and, in response to a determination that the handheld medical device is paired with the mobile computing device, communicate the glucose measurement to the mobile computing device;
wherein the communication module is configured to determine whether the sync time feature is enabled and to receive a current time from the mobile computing device,
wherein the communication module, in response to a determination that the handheld medical device is paired with the mobile computing device and a determination that the sync time feature is enabled, is further configured to compares the current time from the mobile computing device to a current time on the handheld medical device and sets a clock on the handheld medical device to the current time from the mobile computing device when a difference between the current time from the mobile computing device and the current time on the handheld medical device exceeds a variance and without contemporaneous input from user of the handheld medical device.
Most specifically, the prior art does not disclose or reasonably suggest a communication module and measurement modules, which is shown from the instant PG pub paragraph 0060-0064 to be a processor programmed to perform the time sync 
Also, terminal disclaimers were filed and approved for US Patents 8895315 and 8895316 and approved on 03/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797